DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 15, 2021.  Claims 1-4, 6-11, 13-18 and 20 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on March 23, 2021.
The application has been amended as follows: 
This amendment fixes claim dependencies:
Please Amend:
Claims 2, 3, 4 and 6 will now be dependent on claim 1 and not claim 0.
Claims 9, 10, 11 and 13 will now be dependent on claim 8 and not on claim 7.
Claims 16, 17, 18 and 20 will now be dependent on claim 15 and not claim 14.



Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a system for detecting a peak laser pulse as claimed, comprising: a laser; a photodiode configured to detect pulses emitted by the laser; and circuitry configured to: more specifically in combination with receive a periodic series of voltage signals based on laser pulses detected by the photodiode; stretch the voltage signals; obtain sampled voltages from the stretched voltage signals using periodic control signals; shift the timing of the periodic control signals; count a number of pulses for each respective control signal timing shift; compare the sampled voltages for respective timings of the control signals; and select an optimal control signal timing based on the comparison and based on counts for respective control signal timing shifts.
Claims 2-4, 6 and 7 are allowed because of their dependency on claim 1.
In regards to claim 8, the prior art of record individually or in combination fails to teach an apparatus comprising circuitry as claimed configured to: more specifically in combination with receive a periodic series of voltage signals based on laser pulses detected by a photodiode; stretch the voltage signals; obtain sampled voltages from the stretched voltage signals using periodic control signals; shift the timing of the periodic control signals; compare the sampled voltages for respective timings of the control signals; count a number of pulses for each respective control signal timing shift; and select an optimal control signal timing based on the comparison and based on counts for respective control signal timing shifts.
Claims 9-11, 13 and 14 are allowed because of their dependency on claim 8.
In regards to claim 15, the prior art of record individually or in combination with fails to teach a method for detecting a peak pulse emitted by a laser as claimed, comprising: more specifically in combination with receiving a periodic series of voltage signals based on laser pulses detected by a photodiode, the laser pulses having a pulse width in the range of 300 femtoseconds to 1.2 picoseconds; stretching the voltage signals; counting a number of pulses for each respective timing shift; obtaining a set of sampled voltages from the stretched voltage signals using a set of shifted control signals, each shifted control signal having a respective timing shift from the other control signals; determining an optimal control signal timing based on a comparison of the sampled voltages for each of the timing shifts; and selecting a timing shift for the control signals based on counts for the respective timing shift.
Claims 16-18 and 20 are allowed because of their dependency on claim 15.
Decker et al. (US 5347120) teaches a laser (col. 3, lines 56-68 and col. 4, lines 1-4); a photodiode (10/110) configured to detect pulses emitted by the laser (col. 4, lines 41-50) (fig. 1 and 2); and circuitry configured to: receive a periodic series of voltage signals based on laser pulses detected by the photodiode (see fig. 1 and 2, col. 4, lines 5-26); stretch the voltage signals (stretch voltage pulses with RC circuit, col. 4, lines 5-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment/arguments, filed January 15, 2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878